Exhibit H
                                              AGREEMENT and RELEASE

       Upon this date of ____________, 2018, it is the desire and demand of the Parties listed below to enter into this
agreement and release as follows:

                 Jason Lancaster                                                  Andrew Lis
                 26400 Kuykendahl Rd., Ste. C180 #241                             61 W. 10th Street, 2A
                 The Woodlands TX 77389                                           New York, NY 10011
                 (hereinafter “Lancaster”)                                        (hereinafter “Lis”)


     Collectively, Lis and Lancaster represent the Board of Directors of JAL ENVIRONMENTAL SERVICES LLC, a Texas
Limited Liability Company, (hereinafter “JAL” or “the entity”), located at 26400 Kuykendahl Rd., Ste. C180 #241, The
Woodlands TX 77389 under EIN# XX-XXXXXXX. With Unanimous Written Consent, the Board Directors (hereinafter “The
Parties”) issue the following binding resolutions and agree:

    1) The Parties, Jason Lancaster (hereinafter, “Lancaster”) and Andrew Lis (hereinafter, “Lis”), each with 50% of shares
       in JAL, hereby direct that Jason Lancaster immediately dissolve the entity with the Texas Department of State on
       consent of all members.
    2) JAL was formed by mutual consent of the Parties in February, 2016 pursuant to the Limited Liability Company Law
       (the “Act”) when its Articles of Organization (“Articles”) were filed with the office of the Secretary of State for
       Texas. The entity will cease all operations, including co-venture operations, effective immediately as is the mutual
       wish and demand of the Parties.
    3) Both parties agree to promptly account for all profits, and losses of JAL, and for all expenses and payments made by
       JAL, and for any shareholder withdrawals / payments / salary / benefits paid by JAL to the parties and others.
    4) All parties shall exchange bank statements and all other records evidencing profits, revenue, expenses, payments
       (including canceled checks, wire transfers, etc) on every transaction from the date of formation (February 4, 2016)
       to the date of this Release and Agreement (and the parties shall continue exchanging financial information thereafter
       on ongoing transactions). Each party agrees to sign and provide the other with appropriate authorizations to obtain
       records in addition to any duty imposed by this agreement.
            a. The parties understand that Lis may not be in possession of all pertinent documentation, in which event
               Lancaster shall provide it to Lis. All documents shall be exchanged within 7 days of this Agreement.
            b. Should any party believe that there is a dispute concerning documentation or the accounting of the business,
               the parties will promptly retain the services of an independent forensic accountant to be agreed to by the
               parties, consent not to be unreasonably withheld.
                   i. Parties shall decide upon an accountant in good faith and shall split all costs for his or her services.
                  ii. Should they be unable to pick an accountant, then each party shall provide three potential accountant
                      names within 3 days of the initial demand of any party, and shall randomly pick one out of the six
                      provided, by blind drawing, witnessed by the Parties.
                 iii. The accountant shall review all accounting records of JAL and calculate profits and losses after
                      subtracting all necessary and agreed to business related expenses (in the event that there is a dispute
                      about what expenses are necessary, the forensic accountant will decide the issue after giving the parties
                      an opportunity to be heard), and will allocate any profits or losses to be paid or incurred by the parties
                      as to reflect a 50-50 split of profits and losses of JAL from the date of formation until present.
                 iv. The parties will rely upon the accountant’s findings, which must comply with generally accepted
                      accounting principles, unless such findings yield discrepancies with a reasonable degree of certainty,
                      after which, the party asserting such, shall bring a civil action within 20 days of receiving such
                      findings.
                          a) The accountant’s findings shall be reported in a report to be sent to the parties via simultaneous
                              email.
                          b) The 20 day period shall run from the account’s email to the parties.
                          c) Should the aggrieved party fail to proceed with litigation, that party shall waive all claims that
                              the accounting was improper and accept that findings are reasonable and correct.


                                                              1
	
                         d) Should the accounting reveal that the Entity and/or a party to this Agreement owes any funds to
                            the other, then the owing party shall make a payment for the full amount due within 14 days of
                            the conclusion of the accounting or the issuance of a report notwithstanding whether the funds
                            have been previously paid by JAL to that party or the tax treatment of any funds. Any JAL
                            account balance shall be distributed to the parties based on the accounting report.
                         e) The parties may agree to a different schedule of payments between them, so long as the party
                            entitled to payment receives the full amount due within three months of the conclusion of the
                            accounting and/or demand for payment.
    5) Effective immediately, all commercial matters will be entered into an informal receivership and care under Andrew
       Lis, who will manage to satisfaction all contractual obligations, all accounts receivable and accounts payable, using
       existing and pending company funds and billings. Lis shall be the day to day manager and payor and recipient of all
       JAL funds and will run the company as managing member. Lancaster shall retain a passive role as member.
            a. It is expected by the Parties that this period of the informal receivership will not extend beyond the end of
               calendar year 2018.
            b. In the event accounts remain open beyond December 31, 2018, the Parties agree to cooperate in good faith to
               resolve any residual tax liability for 2019.
            c. Lis will work in good faith to inform all vendors, contractors and customers that JAL has dissolved and is no
               longer in business.
    6) All company bank, credit, money market, investment, expense or other accounts owned all or in part by the Entity
       will be closed immediately, and funds will be consolidated into a holding account administered by Lis with
       transparency to Lancaster. Funds will be used during this time only for meeting contractual obligations and vendor
       payments required for satisfactory dissolution of the Entity.
            a. During this period, all payments and expenses deemed, “non essential” to the conclusion of the business
               operations will immediately cease.
            b. It is agreed that essential expenses include phone for Lis and Lancaster; internet / email / telecommunications
               access; any required bank fees or similar; Quickbooks fees or similar.
            c. Effective immediately, all payroll will cease and benefits will terminate.
            d. Accounts to be closed immediately include but are not limited to:
                  i. JP MORGAN / CHASE BANK, 807618009 (CHECKING/SAVINGS/MMA/CREDIT/OTHER)
                   ii. BANK OF AMERICA, 586036801674 (CHECKING/SAVINGS/MMA/CREDIT/OTHER)
                  iii. CHASE CREDIT CARDS ending in x1125 (Jason), x6828 (Andrew)
             e. During this period, Parties may agree to a stipend for administering the Accounts during the wind-down
                period. Stipend will be result in payment of _________________, withdrawn monthly and accounted for as a
                contractor expense (1099 or K-1 or similar).
                    i. It is not the intent of the Parties to extend the process to extend this stipend period.
                   ii. Parties agree to cooperate in good faith to conclude wind-down as soon as possible.
    7) A full statement of account to be shared on ongoing basis, so all parties are aware of obligations owned by the Entity
       and so all concerned remain aware of schedule for completion of this process.
    8) At the conclusion of the wind-down period:
            a. In the event there is a shortfall of any sort, Parties agree to cooperate fully to determine a payment plan to
               satisfaction of the Parties, their vendors and contractors.
            b. In the event there is a surplus of any sort after all business expenses, Parties agree to split any remaining
               funds equally after accounting for considerations in Part 9.
            c. Parties will, as acceptance that all matters have been concluded, including but not limited to obligations,
               debts, accounting, commercial matters and so on, agree to mutually sign a final release from further liability.
    9) The Parties draw attention to the following points regarding assets and liabilities:
           a. Balance of $300,000 loan owed to Debbie and Mark Lancaster (hereinafter, "Mr. & Mrs. Lancaster”) from
              initial efforts to finance JAL in 2016.
                  i. All interest payments to-date have been satisfied.
                 ii. Statement to be provided confirming net total due to Mr. and Mrs. Lancaster as of this signing.



                                                              2
	
                  iii. Upon receipt, Lis to prepare Promissory Notes for Lis (50%) and Lancaster (50%) to be issued on
                       prompt basis confirming repayment due to Mr. and Mrs. Lancaster.
                  iv. The Parties agree that should the Entity be unable to fully refund the full amount due to Mr. and Mrs.
                       Lancaster upon conclusion of wind-down period after all commercial matters have been resolved, the
                       balance remaining to be shared equally in two promissory notes from Lis and Lancaster with payment
                       schedule set upon issuance of said Notes.
                   v. Any tax liability from repayment will be the responsibility of the Entity and will be made a part of the
                       final profit/loss accounting by the Parties.
             b. Rent for NY Office located at 95 Orchard Street, #2, NY NY 10002. The Parties entered into sublet
                agreement with agreement in place for a period of 15 months commencing on 01 April 2018 and ending on
                June 30 2019, with rent due the 1st of every month in the amount of $6,445.00. Lis to pursue early
                termination; in the interim, rent remains for the Account of the Entity.
             c. Additional Funds identified by Lancaster as unilateral bonuses taken by him, as per his email of 15-October,
                2018, to be deducted from compensation / share distribution1:
                     i.	Car	payment:	$705.00	/	month,		estimated	as	$15,522.10	subject	to	correction	after	full	
                     accounting		
                     ii.	Bonus:	May	2nd	$21,500.00	
                     iii.	Bonus:	Through	Gulf	Premier	Logistics,	an	entity	wholly	owned	by	Lancaster,	funds	owed	
                     to	ESP	total	an	estimated	$252,450.35	as	of	11-October,	subject	to	correction	after	full	
                     accounting	
                     iv.	Bonus:	Paid	off	truck	purchased	2018	$42,036.18,	subject	to	correction	after	full	
                     accounting	
                     v.	Bonus:	Sept.	12th	$40,000.00	
                     vi.	Bonus:	New	Car	Lease	$1,846.15	per	month		

                        1
                             Parties agree the totals of these amounts are in dispute. In one case (item iii), the net amount owed to the
                            Entity is tied to ongoing business being conducted by the Entity that has not yet resolved. Therefore, Parties
                            will separately review all accounts and statements and mutually exchange final accounting before 01-
                            December-2018. Parties will have two weeks to review these findings and will resolve final amounts in the
                            period between 15-31 December 2018. In the event the Parties cannot agree in good faith to a final accrual
                            for Lancaster, Parties agree to exchange names for non-binding mediation prior to commencement of any civil
                            action. This review period to occur on prompt basis and must be concluded not later than March 15, 2019.

    10) The Parties agree they may continue doing business on project basis as separate entities, or may co-venture in the
        future.
             a. The Parties shall not be restricted from doing business with or as third parties, individually, or through other
                business ventures and entities under any corporate or trade name.
             b. The parties may agree to divide future income, profits and losses unevenly should they continue doing
                business together. Any such change shall be reflected in a shareholders’ agreement or bylaw, an amendment
                to such, or on a deal by deal basis in a memorandum of understanding.
             c. Neither party shall have a claim against the other as each party hereby consents to the other conducting
                business through an entity other than the current Texas JAL.
             d. The parties shall not make a claim for breach of loyalties, breach of contract, or a breach of duties between
                partners, LLC members, shareholders, or other business torts, except for as stated in this agreement.
             e. Neither party shall make a copyright, trademark or a competition related claim. This release shall be effective
                immediately.
    11) No Party shall, at any time or under any circumstances, without the written consent of the other, directly or
        indirectly communicate or disclose to any Entity or Person (other than the other Parties and their employees or
        representatives) or make use of any confidential knowledge or information howsoever acquired by such Party
        relating to or concerning the customers, products, technology, trade secrets, systems or operations, pricing and bid
        information, or other confidential information regarding the property, business and affairs of JAL (collectively,
        “Information”).
    12) No party shall contact existing or prospective clients or accounts for the purpose to, and will not reveal any
        information, including confidential information and trade secrets, bidding and pricing strategies, systems or


                                                                    3
	
        methods, or such. Unlawful conduct of a party may be restrained by seeking an appropriate order. Each violation
        for which there a judicial finding under this paragraph shall entitle the aggrieved party to liquidated damages in the
        sum of no less than $250,000. The parties agree that this sum is not a penalty but a reasonable compromise on the
        issue of damages that may be hard to ascertain.
    13) This Agreement contains the entire understanding of the parties. There are no representations, warranties, covenants
        or undertakings other than those as expressly set forth herein.
    14) A modification or waiver of any of the provisions of this Agreement shall be effective when and only if made in
        writing and executed with the same formality as this Agreement. The failure of either party to insist upon strict
        performance of any provisions of this Agreement shall not be construed as a waiver of any subsequent default of the
        same or similar nature.
    15) The place(s) of execution of this Agreement shall have no bearing on the law governing its interpretation, it being
        understood and agreed by both parties that the Agreement shall be construed and governed in accordance with the
        laws of the State of New York and the State of Texas, exclusive of conflict of laws or principles. The prevailing
        party shall be entitled to all reasonable legal fees and costs of the proceeding. Any litigation may be filed in New
        York or Texas.
    16) In the event any provision contained in this Agreement, either in whole or in part, is deemed or held to be invalid or
        unenforceable by any court of competent jurisdiction, the remainder of any partially declared invalid or
        unenforceable provision and all other provisions of the Agreement shall, nonetheless, remain and continue in full
        force and effect, provided that the remaining terms reflect the intent of the parties. The parties intend this agreement
        to govern the wind down of JAL and shall abide by the terms herein in good faith.
    17) Effective Date of Agreement. The effective date of this Agreement shall be the date on which it is fully executed by
        both parties.
    18) SIGNATURES:
        In Witness Thereof, the undersigned agree to the above terms and conditions.

                 ACCEPTED AND AGREED TO:

                 FOR
                 JAL ENVIRONMENTAL SERVICES LLC
                 A Texas Limited Liability Company (EIN XX-XXXXXXX)


                 By:
                          Jason Lancaster, Member                       Date
                 	

                 By:
                          Andrew Lis, Managing Member                   Date



        WITNESSED BY:

                 STATE OF __________, COUNTY OF                                      ss.:

                 On       , day of __________, 2018 before me personally came Jason Lancaster to me known, and known
                 to me to be the individual described in, and who executed the foregoing document, and duly acknowledged
                 to me that he executed the same.

                 __________________________
                 Notary Public




                                                               4
	
                                          CERTIFICATE OF CONFORMITY

    I, _____________________________________________, a duly licensed to notary public duly licensed in the State

    of ___________, affirm under penalty of perjury and certify that I witnessed the signature of

    ___________________ as applied to the Agreement annexed to this certificate, which was signed and dated on

    ___________________, 2018. The manner in which same was signed was, and is, in accordance with, and conforms

    to, the Laws for taking oaths and acknowledgments, in the State of ___________________.

    Dated:
                                                                       ___________________
    NOTARY PUBLIC
    NAME:



    STATE OF __________, COUNTY OF                                    ss.:


    On       , day of __________, 2018 before me personally came Andrew Lis to me known, and known to me to be
    the individual described in, and who executed the foregoing document, and duly acknowledged to me that he
    executed the same.


             __________________________
                    Notary Public




                                                         5
	
                             CERTIFICATE OF CONFORMITY

    I, _____________________________________________, a duly licensed to notary public duly licensed in

    the State of ___________, affirm under penalty of perjury and certify that I witnessed the signature of

    ___________________ as applied to the Agreement annexed to this certificate, which was signed and

    dated on ___________________, 2018. The manner in which same was signed was, and is, in accordance

    with, and conforms to, the Laws for taking oaths and acknowledgments, in the State of

    ___________________.



    Dated:
                                                                   _____________________

    NOTARY PUBLIC

    NAME:




                                                6
	
